PER CURIAM.
Considering the Disciplinary Board’s Recommendation, this matter is remanded to the Disciplinary Counsel who is directed to supplement the record presented to the Disciplinary Board under seal with data supporting his recommendations to the Board. The Disciplinary Board is directed to reconsider the matter after viewing the material in camera while maintaining confidentiality of the material.
WATSON, J., concurs and suggests that Disciplinary Counsel proceed expeditiously to avoid further unnecessary delay.
LEMMON, J., not on panel.